Case 19-70052-grs          Doc 38    Filed 04/18/19 Entered 04/18/19 11:09:19               Desc Main
                                     Document      Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   PIKEVILLE DIVISION


   IN RE:           CHARLES ESTEP                                       CHAPTER 13
                    TERESA ESTEP

                    DEBTOR(S)                                           CASE NO. 19-70052


                                          AMENDMENT
                                  *****************************

           Come the Debtor(s), by Counsel, and makes application for leave to amend

   schedules and states that, through inadvertence or error, they failed to list in their schedules

   the following:



                            SCHEDULE B - PERSONAL PROPERTY


   Type of                                   Description/Location            Current Market
   Property                                  of Property                     Value of Property

   Other contingent, unliquidated claim      Personal Injury Claim           unknown




                     SCHEDULE C - PROPERTY CLAIMED AS EXEMPT


                                                                             Current Market Value
   Description of           Specify Law Providing    Value of Claimed        of Property Without
   Property                 Each Exemption           Exemption               Deducting Exemption

   Personal Injury Claim    11 USC § 522(d)(5)       $ 25,150.00              unknown
Case 19-70052-grs      Doc 38     Filed 04/18/19 Entered 04/18/19 11:09:19           Desc Main
                                  Document      Page 2 of 2



                                                       /s/ Franklen K. Belhasen II
                                                       Franklen K. Belhasen II
                                                       Attorney at Law
                                                       BELHASEN LAW OFFICES
                                                       814 S. Mayo Trail
                                                       Paintsville, Kentucky 41240
                                                       (606) 789-9925



          I/We, the Debtor(s) Charles & Teresa Estep certify under penalty of perjury that the
   foregoing is true and correct as I/we verily believe.


                                                       /s/ Charles Estep

                                                       /s/ Teresa Estep



                                      CERTIFICATION

         This is to certify that a true and correct copy of the foregoing has been mailed to
   Hon. Beverly M. Burden, Chapter 13 Trustee, and all creditors on this the 18th day of April,
   2019.


                                                       /s/ Franklen K. Belhasen II
                                                       Franklen K. Belhasen II
